1    HEATHER E. WILLIAMS, #122664
     Federal Defender
2    LEXI P. NEGIN, #250376
     Assistant Federal Defender
3    801 I Street, 3rd Floor
     Sacramento, CA 95814
4    Tel: 916-498-5700/Fax 916-498-5710
5    Attorney for Defendant
     SCOTT HOWARD
6
7
                                IN THE UNITED STATES DISTRICT COURT
8
                             FOR THE EASTERN DISTRICT OF CALIFORNIA
9
10    UNITED STATES OF AMERICA,                    Case No. 2:18-cr-100 JAM
11                    Plaintiff,                  STIPULATION AND ORDER TO CONTINUE
                                                  STATUS CONFERENCE
12            v.
13    SCOTT HOWARD,                                DATE:           October 15, 2019
                                                   TIME            9:15 a.m.
14                    Defendant.                   JUDGE:          Hon. John A. Mendez
15
16           IT IS HEREBY STIPULATED by and between McGregor W. Scott, United States
17   Attorney, through Amy Schuller Hitchcock, Assistant United States Attorney, attorney for
18   Plaintiff, and Heather Williams, Federal Defender, through Assistant Federal Defender Lexi P.
19   Negin, attorneys for Scott Howard, that the status conference scheduled for October 15, 2019 be
20   vacated and be continued to December 10, 2019 at 9:15 a.m.
21           Defense counsel has now received CPS records that it sought and that took a long time to
22   receive. Based on those records defense counsel is continuing to investigate essential
23   background information for purposes of mitigation and preparation of the defense case. Defense
24   counsel has made discovery requests that are material to the preparation of the defense case that

25   are still pending. The government and defense counsel are working together diligently to

26   complete the discovery process.

27           Based upon the foregoing, the parties agree time under the Speedy Trial Act should be

28   excluded from the date the parties stipulated through and including December 10, 2019, pursuant

      Stipulation and [Proposed] Order              -1-
      to Continue Status Conference
1    to 18 U.S.C. §3161 (h)(7)(A)and (B)(iv)[reasonable time to prepare and continuity of counsel]
2    and General Order 479, Local Code T4 based upon continuity of counsel and defense
3    preparation.
4
5    DATED: October 9, 2019                      Respectfully submitted,

6
                                                 HEATHER E. WILLIAMS
7                                                Federal Defender

8                                                /s/ Lexi P. Negin
                                                 LEXI P. NEGIN
9                                                Assistant Federal Defender
                                                 Attorneys for SCOTT HOWARD
10
     DATED: October 9, 2019                      MCGREGOR W. SCOTT
11                                               United States Attorney
12
                                                 /s/ Amy Schuller Hitchcock
13                                               AMY SCHULLER HITCHCOCK
                                                 Assistant United States Attorney
14                                               Attorneys for Plaintiff
15
16
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order             -2-
      to Continue Status Conference
1                                                  ORDER
2            IT IS HEREBY ORDERED, the Court, having received, read, and considered the parties’
3    stipulation, and good cause appearing therefrom, adopts the parties’ stipulation in its entirety as
4    its order. The Court specifically finds the failure to grant a continuance in this case would deny
5    counsel reasonable time necessary for effective preparation, taking into account the exercise of
6    due diligence. The Court finds the ends of justice are served by granting the requested
7    continuance and outweigh the best interests of the public and defendant in a speedy trial.
8            The Court orders the time from the date the parties stipulated, up to and including
9    December 10, 2019, shall be excluded from computation of time within which the trial of this
10   case must be commenced under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(7)(A)
11   and(B)(iv) [reasonable time for counsel to prepare and continuity of counsel] and General Order
12   479, (Local Code T4). It is further ordered the October 15, 2019 status conference shall be
13   continued until December 10, 2019, at 9:15 a.m.
14
15   Dated: October 9, 2019                                 /s/ John A. Mendez____________
16                                                          HON. JOHN A. MENDEZ
                                                            United States District Court Judge
17
18
19
20
21
22
23
24
25
26
27
28
      Stipulation and [Proposed] Order                -3-
      to Continue Status Conference
